Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 9, 2018

                                      No. 04-17-00704-CV

                                   Russell J.G. AMSBERRY,
                                            Appellant

                                                v.

                                     Alejandra SALAZAR,
                                           Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-17196
                         Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        Neither appellant nor appellee requested oral argument in their respective original briefs.
In fact, in his original brief, appellant specifically stated, “[t]his case is governed by well
recognized legal standards such that oral argument is not necessary to resolve this matter.”
Accordingly, this court notified the parties the appeal would be submitted on briefs. On August
6, 2018, appellant filed a “Motion to Reconsider Denial of Oral Argument.” The motion is
opposed by appellee. After review, we DENY appellant’s motion to reconsider denial of oral
argument.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court